 In theMatter Of PEERLESSNOVELTY COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, LOCAL 731,AFFILIATED WITH THE A. F. L.Case No. R-3301.Decided November 15. 1941Jurisdiction:sun visors and novelties manufacturing, selling, and distributingindustry-Investigation and Certification of Representatives:existence of question: re-fusal to recognize the union as the exclusive representative of its employeesuntiland unless the Board certifies it as such representative; electionnecessary.UnitAppropriatefor CollectiveBargaining:allhourly and piece-rated em-ployees, watchmen, firemen, maintenance men, and inspectors, excluding time-keepers, office employees, all foremen and assistant foremen, supervisory em-ployees above the rank of assistant foreman, employees having the right tohire and fire, and engineersMr. Leo C. Lillie,of Grand Haven, Mich., for the Company.Mr. Edward T. Donahue,of Spring Lake, Mich., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 6, 1941, International Union, United AutomobileWorkers of America, Local 731, affiliated with the A. F. L., hereincalled the Union, filed with the Regional Director for the SeventhRegion (Detroit, Michigan) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Peerless Novelty Company, Grand Haven, Michigan, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On October 28, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di37 N. L R. B., No 102622 PEERLESSNOVELTY COMPANY623rector to conduct it and to provide for an appropriate hearing upondue notice.On November 6, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on November 18,1941, at Grand Haven, Michigan, before Harry N. Casselman, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard,, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course, of the hearingthe Trial Examiner made several rulings regarding the admissionof exhibits.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following;FINDINGS, OF FACT1.THE BUSINESS OF THE COMPANYPeerless, Novelty Company,, a Michigan corporation with its prin-cipal plant and office at Grand Haven, Michigan, is engaged in themanufacture, sale, and distribution of sun visors. and a variety ofnovelties.In the manufacture of its products, during 1940 the Com-pany used a variety of raw materials, amounting in value to approxi-mately $150,000, of which approximately 90 per cent were shippedto the plant from points outside the State of Michigan.During 1940the total value of finished products of the Company was approxi-mately $300,000; of which approximately 90 per cent were shippedto points outside the State of Michigan.The Company admits thatit is engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.II.THE ORGANIZATION INVOLVEDInternationalUnion,United AutomobileWorkers' of America,Local 731, affiliated with the American Federation of Labor, is alabor organization admitting to its membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive repre-sentative of its employees until and unless the Board certifies it assuch representative.Therewas introduced into evidence a statement of the RegionalDirector showing that the Union represents a substantial number of 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING nl.Pl E.RNTA'I ION UPONCOMMERCEWe find that the question concerning representation whichhasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and'the Union stipulated and we find that all hourlyand piece rated employees, watchmen, firemen, maintenance men, analinspectors at the Company's plant at Grand Haven, Michigan, ex-cluding timekeepers, office employees, all foremen and assistant fore-men, supervisory employees above the rank of assistant foreman, allemployees having the power to hire and fire, and engineers, constitutea unit appropriate for the purposes of collective bargaining.Wefurther find that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the ActVI.THE DETERMINATION,OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Theparties request that for the purpose of determining eligibility tovote in an election, the Board use the pay-roll date of September 5,1911,which was the pay-roll date last preceding the filing of thepetition, but expressed no reason for this preference.We see noreason for departing from our usual practice, and shall thereforedirect that those eligible to vote in the election shall be the employeesin the appropriate unit who were employed by the Company duringthe pay-roll period immediately preceding the date of our Directionof Election, subject to the limitations and additions set forth inthe Direction.1 The Regional Director stated that the Union had submitted to him 94 official applica-tions for membership cards, of which 84 were dated in August 1941 and 10 in September1941Seventy-five of the 94 cards bore apparentlygenuine original signatures of personswithin the unit claimed by the Union as appropriate,whose names were on the October 16,1941,pay roll of the Company,There are approximately 100 to 129 employees in the unithereinafter found to be appropriate. PEERLESSNOVELTY COMPANY625Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting donserce.has arisen concerning the repre--sentation of employees of Peerless Novelty Company, Grand Haven,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All hourly and piece=rated employees, watchmen, firemen, main-tenance men, and inspectors at the Company's plant at Grand Haven,Michigan, excluding timekeepers, office employees, all foremen andassistant foremen, supervisory 'employees above the rank of assistantforeman, employees having the power to hire and fire, and engineers,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIREcrED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Peerless Novelty Company, Grand Haven, Michigan, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Seventh Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all hourly and piece-'rated employees,watchmen, firemen, maintenance men, and inspectors at the Com-pany's plant'at Grand Haven, Michigan, who were employed duringthe pay-roll period immediately preceding the, date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States or temporarily laid off, but excludingtimekeepers, office employees, all foremen and assistant foremen,supervisory employees above the rank of assistant foreman, all em-ployees having the power to hire and fire, engineers, and those whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by International 'Union, UnitedAutomobileWorkers of America, Local 731, affiliated with theA. F. L., for the purposes of collective bargaining.